MEMORANDUM OPINION
                                          No. 04-10-00888-CR

                                            Victor ACOSTA,
                                                Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 175th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2009CR10510
                             Honorable Mary D. Roman, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: March 9, 2011

DISMISSED

           The trial court signed a certification of defendant’s right to appeal stating that this “is a

plea-bargain case, and the defendant has NO right of appeal” and “defendant has waived the

right of appeal.” See Tex. R. App. P. 25.2(a)(2). Rule 25.2(d) provides, “The appeal must be

dismissed if a certification that shows the defendant has the right of appeal has not been made

part of the record under these rules.” Tex. R. App. P. 25.2(d). Accordingly, on December 29,

2010, this court issued an order stating this appeal would be dismissed pursuant to Rule 25.2(d)
                                                                                  04-10-00888-CR


unless an amended trial court certification that shows defendant has the right of appeal was made

part of the appellate record. See Daniels v. State,110 S.W.3d 174 (Tex. App.—San Antonio

2003, order); Tex. R. App. P. 25.2(d); 37.1. No amended trial court certification has been filed;

therefore, this appeal is dismissed.


                                                    PER CURIAM



Do not publish




                                              -2-